Supreme Court of the United States
                                Office of the Clerk
                         Washington, DC 20543-0001
                                                                   Scott S. Harris
                                                                   Clerk of the Court
                                                                   (202)479-3011
                                      July 29, 2015


Clerk
Court of Criminal Appeals of Texas
P.O. Box 12308
Capitol Station
Austin, TX 78711


        Re:   Melvin Johnson, III
              v. Texas
              No. 15-5415
              (Your No. WR-82,995-01)


Dear Clerk:


        The petition for a writ of certiorari in the above entitled case was filed on May
12, 2015 and placed on the docket July 29, 2015 as No. 15-5415.




                                         Sincerely,

                                         Scott S. Harris, Clerk

                                         by

                                         Andrew Downs
                                         Case Analyst




                                                                         RECEIVED IN
                                                                   COURT OF CRIMINAL APPEALS

                                                                            Alio 10 2015

                                                                       Abe! Acosta, Cleric